Citation Nr: 9915963	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  91-21 609	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from March 1971 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manchester, New Hampshire, Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 1992, 
the veteran had a hearing before a Board Member who is no 
longer associated with the Board.  The veteran was given the 
opportunity to request another Board hearing but he did not 
do so.  

The Board notes that in the Informal Hearing Presentation 
dated in September 1998, the veteran's representative claimed 
entitlement to service connection for a psychiatric disorder, 
specifically a mood disorder, claimed as secondary to the 
veteran's service-connected back disability.  That matter is 
referred to the RO for further action as appropriate.  The 
Board further notes that in his VA Form 9 received in 
November 1996, the veteran stated that the disability 
evaluation for his back "never should have been cut back and 
believe that if possible to receive back from first time it 
had happened compensation of pay to this day...."  It is 
unclear if the veteran is seeking an earlier effective date 
with respect to the evaluations assigned to his back 
disability.  That matter is referred to the RO for 
clarification and action as indicated.

The Board notes that in a decision dated in May 1998, the RO 
increased the assigned evaluation for the veteran's service-
connected back disability to 60 percent disabling, the 
maximum evaluation for such disability available under the VA 
Schedule for Rating Disabilities, and notified the veteran 
that such represented a complete grant of the benefits sought 
on appeal.  See 38 C.F.R. Part 4 (1998); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).  In VA Form 646, dated in 
July 1998, the veteran's representative acknowledged the 
60 percent as the maximum available benefit and informed VA 
that the veteran was appreciative of the grant.  Based on the 
particular circumstances of this case such can reasonably be 
interpreted as a withdrawal of any continuing appeal 
pertinent to that matter.  See 38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy; 
service records reflect that he was stationed in the United 
States and Thailand and he is not in receipt of any awards, 
medals or citations indicative of combat.

3.  The veteran's own statements regarding claimed stressful 
events are not credible in the face of the remaining 
evidentiary record.

4.  Any diagnosis of PTSD related to service is not probative 
inasmuch as such is either based on alleged traumatic 
incidents occurring in Vietnam, or stressors that are 
disproved or uncorroborated, or on statements of 
history/symptoms given by the veteran that are deemed not 
credible.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the United States Air Force from March 
1971 to July 1974.  Service records reflect that from March 
19, 1971 to September 8, 1972, he was stationed at Nellis Air 
Force Based in Nevada.  In September 1971 he was demoted 
pursuant to punishment under Article 15 of the Uniform Code 
of Military Justice for attempting to steal a pair of 
sunglasses.  The performance reports for the veteran's period 
of duty in Nevada indicate that his military occupational 
specialty (MOS) was weapons mechanic, involved in the 
operation of weapons systems in aircraft.  He received high 
performance marks.  

Thereafter, the veteran served for approximately one year in 
Thailand, from September 7, 1972 to September 26, 1973.  His 
service personnel records indicate that his duty assignment 
in Thailand was as a member of a certified munitions load 
team, loading and unloading all conventional munitions 
employed in F-4E aircraft weapons systems and performing 
other aircraft weapons related duties.  He received high 
performance marks during this period.

From September 26, 1973, to July 4, 1974, the veteran served 
as a weapons mechanic at Tyndall Air Force Base in Florida.  
A performance evaluation report prepared in March 1974 notes 
that he accomplished his duties in an exceptional manner and 
that one of his great strengths was his ability to preserve 
good harmonious relations.  A performance evaluation report 
prepared in July 1974 indicates that the veteran performed 
his duties in a satisfactory manner and that due to medical 
problems he was unable to perform more than limited duty.  
His jovial nature and absence of peer problems were noted as 
strengths.  The veteran requested early separation from 
service due to a back injury, stating that he was no longer 
able to accomplish his MOS.  He was discharged from service 
in July 1974.


Service records do not document any periods of service, leave 
or travel in the Republic of Vietnam.  Service records 
indicate that the veteran is in receipt of no decorations, 
awards or other indicia of combat.  His DD Form 214 reflects 
that he is in receipt of the Republic of Vietnam Campaign 
Medal and the Vietnam Service Medal.  

The service separation examination report, completed in 
July 1974, shows no psychiatric complaints or diagnoses.  On 
the accompanying report of medical history the veteran denied 
trouble sleeping, depression, excessive worry, loss of memory 
or nervous trouble.  At service discharge, he applied for VA 
compensation benefits based on a back disorder, with no 
reference to any psychiatric disability.  

In June 1975 a VA examination of the veteran's back was 
conducted; the diagnosis remained recurrent lumbar strain.  
No psychiatric complaints were noted at that time.

After discharge from service, the veteran returned to a short 
period of employment at General Electric, his pre-service 
employer.  Thereafter he held civilian employment at the 
Portsmouth, New Hampshire, Naval Shipyard from 1976 to 1986.  
His job titles included painter's helper, tools and parts 
attendant, and pipefitter.  His employment included 
occupational exposure to ionizing radiation.

The claims file includes medical evaluation forms associated 
with the veteran's employment with the Portsmouth Naval 
Shipyard.  An examination report completed in June 1976, 
indicates that his mental health was normal.  Examination 
reports dated in September 1977, August 1979, June 1980, June 
1981 and July 1982 all indicate normal psychiatric status.  
On accompanying reports of history dated in September 1977, 
June 1980 and July 1982 the veteran denied trouble sleeping, 
depression, excessive worry, memory loss or nervous trouble 
of any sort.  On reports of medical history dated in August 
1983 and August 1985 he complained of memory loss and nervous 
trouble and trouble sleeping.  In connection with examination 
in August 1985, he reported having been treated for a mental 
condition in Vietnam in 1973.  Medical records from the 
Portsmouth, New Hampshire, Naval Medical Clinic indicate that 
during his period of employment the veteran was treated for 
knee problems, back complaints and migraine headaches.  
A record of a clinic evaluation in November 1985 includes a 
notation that the veteran had Post Vietnam Syndrome.

During his employment at the Naval Shipyard the veteran 
presented for a VA mental health evaluation, complaining of 
marital and financial problems, nightmares and insomnia.  A 
January 1980 report reflects that the veteran reported having 
used various illegal substances during service.  He denied 
current drug use other than occasional marijuana.  He also 
reported episodic alcohol abuse.  He reported that he felt 
depressed and sometimes suicidal and complained of being 
desperate about his back problem.  The assessment was 
situational depression.  Other records from that time show 
working diagnoses of a personality disorder with a history of 
drug and alcohol use and with depressive and anxiety features 
that were stated to be situational in nature.  Records 
indicate that there was evidence that secondary gain was a 
prime motivation in seeking treatment.  The veteran's medical 
records from that period indicate that he had undergone taken 
the Minnesota Multiphasic Personality Inventory (MMPI) in 
October 1979 and that the reports were missing.  

A record dated in August 1980 indicates that psychological 
testing completed in October 1979 was suggestive of 
psychological stress and depression, worry, pessimism, 
unsociability, a tendency to keep others at a distance, a 
fear of emotional involvement, and an inability to 
concentrate as well as a low threshold for anxiety and 
frustration.  The veteran admitted to indications of a 
thought disorder, stating he commonly heard voices.  The 
diagnostic impressions were to rule out depressive reaction, 
depressive neurosis, anxiety reaction/depression, schizoid 
personality, schizophrenia and alcoholism.

A VA outpatient record dated in November 1985 reflects that 
the veteran presented with complaints of headaches, low back 
pain and insomnia.  The listed diagnoses are migraine and 
PTSD.  

When the veteran was seen at a VA neurology clinic in March 
1986 for headaches, it was noted that he had developed back 
pain "while in Vietnam."  The veteran stated that in 1979 
"everything started building up" and that he was anxious, 
restless, easily angered and wanting to avoid crowds.  
Neurologic examination at that time was unremarkable.  Mental 
status examination revealed him to be slightly depressed.  He 
also evidenced poor attention and concentration.  The 
impressions included PTSD with "lots of dreams." 

The veteran first filed a claim for service connection for 
PTSD in 1986.  In a stressor letter provided to the RO at 
about that time, he reported service in Thailand from 1972 to 
1973, and claimed the following stressors:  

	a.	exposure to missiles and gunfire
	b.	being held at gunpoint
	c.	seeing pilots jettisoned to the ground in a plane 
crash
	d.	seeing crew chief dragged and squashed under the 
wheel of a plane
	e.	fear of weapons going off while working in cockpit
	f.	seeing dead bodies and burned victims in the 
hospital
	g.	being ill with a high fever and having his brain 
"cooking"
	h.	seeing five people shot to pieces by the 
police/army
	i.	being poisoned by Agent Orange

He complained of experiencing memory loss, temper flares, a 
loss of mood control, guilt, alcohol use, physical problems.  
In later statements, including his personal hearing 
testimony, the veteran provided more specific stressor 
information.  He provided the names and circumstances of the 
deaths of two individuals, Mr. [redacted] and Mr. [redacted].  He 
stated that he witnessed Mr. [redacted]'s death, which 
purportedly resulted when he was accidentally ejected through 
the canopy of an aircraft and was thrown into the plane's 
wing.  The veteran stated that Mr. [redacted] was run over by a 
plane.

With respect to the claimed stressors, information received 
from the U.S. Army & Joint Services Environmental Support 
Group, redesignated as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), indicates that A1C 
[redacted] was killed on December 5, 1972, as 
alleged by the veteran, but that he died of a gunshot wound 
to the abdomen incurred in Vietnam.  

The veteran was hospitalized from January to February 1987 
for depression and suicidal and homicidal thoughts.  The 
physician noted the veteran was a "Vietnam Veteran."  The 
veteran complained of having nightmares about Vietnam.  From 
March to April 1987 he was admitted for alcohol and drug 
treatment.  The claims file contains an evaluation report 
dated in March 1987.  At that time the veteran was evaluated 
for the second time in connection with his request for 
entrance into a PTSD program.  The examiner noted that the 
veteran trained for service in Texas, Colorado and Nevada and 
that he underwent an Article 15 for shoplifting some 
sunglasses.  The veteran then went to Thailand where he was a 
munitions specialist, arming and de-arming bombs.  His unit's 
mission was to support troops in Vietnam and to bomb parts of 
Vietnam.  The veteran reported smoking and using drugs while 
in Thailand to cope with his guilt feelings that the bombs 
might be killing friendly troops.  The veteran had received 
another Article 15 while there for writing graffiti on bombs.  
The veteran stated that he was constantly worried that the 
bombs could blow up while he was handling them.  He also 
reported seeing one of his friends hit an ejection button and 
dying after going through the canopy of the plane.  He 
further reported that he saw two pilots eject from a plane 
and hit the ground, dying from their injuries in Thailand.  
The veteran reported going to DaNang for leave and being 
mortared while he was there.  The examiner stated that 
despite the veteran's reporting of three or four unfortunate 
incidences while stationed in Thailand, it was felt that he 
did not have any combat stressors to warrant admission into 
the PTSD unit.  Attached to that evaluation is a statement in 
which the veteran related incidents of service.  In addition 
to those noted by the examiner, he indicated that he saw a 
crew chief dragged and squashed under the wheel of  airplane.  
He also claimed to have seen people in hospitals after having 
been killed or burned.  

In May 1987 the RO denied service connection for PTSD.

In October 1987 the veteran underwent private psychiatric 
evaluation because of "emotional disturbances since his 
service in Vietnam."  The veteran reported that his problems 
began after being in Vietnam and having to see men killed as 
a result of mistakes.  He reported that he had tried to kill 
himself a year earlier.  He reported using drugs and alcohol 
and described himself as emotionally cold.  The diagnosis was 
PTSD stated to be clearly secondary to service in Vietnam.  
The examining psychiatrist stated that "despite the fact 
that his service was not rated as combat service, it is known 
that in many instances non combat service has produced the 
PTSD syndrome in Veterans.  In this case, it is quite 
sufficient that the patient was performing duties that were 
intended to kill others, that he saw death and damage around 
him, and that he was in a situation where his own actions 
would be responsible for killing.  This has prayed on his 
mind ever since."  

The claims file contains Workers' Compensation records 
associated with the veteran's employment at the Portsmouth 
Naval Shipyard.  Those records indicate that the veteran was 
denied Workers' Compensation benefits based on the claim that 
he had pre-existing PTSD that was aggravated by his civilian 
duties at the Portsmouth Naval Shipyard.  A "Statement of 
Accepted Facts" dated in August 1988, indicates that the 
veteran gave notice on March 12, 1987, to the Portsmouth 
Naval Shipyard as to a stress disorder that he related to 
conditions of his employment as a Nuclear Pipefitter.  The 
veteran indicated that working in radiation contaminated 
areas exacerbated his Vietnam service-related PTSD, 
precipitating his disability.  That report includes notation 
of the veteran having served with the Air Force in Thailand, 
wherein he purportedly worried constantly about blowing 
himself up as a result of his duties as a munitions 
specialist.  He also reported seeing a friend killed when 
ejected through the closed canopy of an F-4; and seeing two 
pilots of a malfunctioning B-66 aircraft killed when ejected 
toward the ground.  That report reflects the veteran's 
employment history with the Naval Shipyard, including receipt 
of awards during the period December 1984 to May1985 for 
excellent work on nuclear tasks.  The veteran indicated that 
he had a "problem working around other people so I would 
rather work with contamination because you would be able to 
work by yourself and not be responsible for other people's 
mistakes."  The veteran undertook a high radiation job and 
reported feeling claustrophobic working in a small, contained 
area wearing radiation safety gear; he also reported feeling 
that his radiation exposure would shorten his lifespan.  The 
veteran was denied a promotion in 1986.  The report indicates 
that the veteran began experiencing increased personal 
problems related to alcohol use, depression and marital 
difficulty during 1986.  

The file also contains a United States Department of Labor 
memorandum dated in August 1989 pertaining to the veteran's 
claim for Workers' Compensation benefits based on aggravation 
of military-related PTSD by his employment at the Portsmouth 
Naval Shipyard.  That memorandum relates instances of 
psychiatric treatment for PTSD in 1986 and 1987, stated to be 
related to military experiences while stationed in Vietnam 
and aggravated by employment as a pipe fitter with a fear of 
overexposure to nuclear radiation.  

In June 1993 George Milton, M.D., a psychiatrist, reported on 
the veteran's psychiatric state.  The report notes the 
veteran's military assignments and a medical history to 
include that he sometimes heard voices reminiscent of Vietnam 
experiences.  The impressions were PTSD, major depression in 
partial remission, and polysubstance dependence in remission. 

A VA mental status examination was conducted in November 
1993.  The report refers to the veteran having been in 
Vietnam for 12 months, and notes his duties in Vietnam as 
loading aircraft with ground-to-air missiles, rockets and 
bombs.  His complaints included nightmares, depression, and 
periodically hearing voices.  It was noted that he did not 
seem to want to talk about Vietnam and was not pressed to do 
so.  The examiners noted that during the interview the 
veteran gave a sense of being an emotionally distant person, 
absolutely not spontaneous, not open and with poor eye 
contact.  The veteran was noted to seem sincere and not 
trying to aggravate his symptoms.  The diagnoses were PTSD, 
major depression and alcohol abuse in remission.  

In April 1995, the Board remanded the veteran's PTSD claim 
for further development pertinent to his claimed stressors.

In regard to claimed stressors, the USASCRUR, advised the RO 
that casualty files did not list a "[redacted]" as being 
killed but that a Report of Casualty, DD Form 1300, showed 
that in February 1973, a Sergeant [redacted] died of injuries 
received as a result of a jeep accident.  That form also 
showed that Sergeant [redacted] died in the Republic of Vietnam.  
The USASCRUR also informed the RO that after research of 
documentation from the 388th Tactical Fighter Wing and the 
U.S. Air Force Safety Agency, they were unable to document an 
aircraft incident as stated in the veteran's claim.

In July 1996 the veteran underwent VA mental health 
examination conducted by a psychiatrist and a psychologist; 
no psychological testing appears to have been conducted.  The 
claims file was reviewed.  The examiners noted that although 
VA records referred to the veteran having served in Vietnam, 
the veteran's service records showed only service in 
Thailand.  It was also noted that official records did not 
corroborate the death of Mr. [redacted] in the manner indicated 
or in a manner likely that the veteran could have witnessed.  
At the time of examination the veteran was stated to be 
angry, anxious and pessimistic.  He stated that he was never 
in Vietnam, but in Thailand acting as an ammunition 
specialist.  He stated that he had worried constantly that he 
would get blown up from making mistakes and had been 
preoccupied with thoughts of Vietnamese being killed from the 
ammunition he was handling.  He denied using illegal 
substances at that time.  He stated that his relationship 
with his family was poor, and reported sleeping problems and 
intrusive thoughts of "his experience."  The psychiatrist 
noted that the veteran had great difficulty explaining what 
his memories and thoughts were and that his anxiety, tension 
and anger seemed to cloud his ability to be more direct and 
concrete in explanation.  The veteran claimed difficulty 
communicating.  He reported having had thoughts about his 
live ammunition being responsible for the death and 
destruction in Vietnam.  He also claimed survivor guilt, and 
feeling alienated as he was never actually in Vietnam and not 
made to feel part of a group.  It was the impression of both 
examiners that "irrespective of where the patient was during 
his military experience, he had suffered symptoms of post-
traumatic stress disorder, delayed.  The traumatic event is 
constant loading of live ammunition and the anxiety and fear 
of loading and dealing with live ammunition."  The diagnosis 
was PTSD.  It was noted that although the veteran had a 
history of polysubstance abuse, his history of five years 
sobriety appeared reliable.

In a statement received in September 1996 the veteran 
reiterated stressful events of service as follows:  
witnessing an airman jettisoned through the canopy of an 
aircraft; witnessing a crew chief being run over and dragged 
by an aircraft; witnessing a plane crash in which multiple 
occupants were jettisoned out of the aircraft; being 
confronted by three village men with what appeared to be a 
gun and defending himself with a switch blade, resulting in 
the death of one man; and working with high explosives.

In June 1997 the Board remanded the case for further 
development, including additional attempts at stressor 
verification, and contemporary psychologic testing and 
psychiatric evaluation.

In February 1998 the veteran was examined by two VA 
psychiatrists.  The veteran's chief complaint was of being 
unable to remember times, dates, names and other information.  
The VA refers to the veteran's service in Vietnam from July 
1971 to October 1972, as reported during examination and 
questioning.  The veteran stated that at times he felt numb 
to events that occurred in Vietnam, although sometimes those 
events were very vivid in his memory.  He stated that he had 
witnessed several episodes of injuries and causalities.  
Specifically he stated that he recalled seeing an airplane 
going off the runway, resulting in several deaths.  The 
veteran stated that after he returned home from Vietnam he 
was requested to train new recruits, but refused because he 
disapproved of events in Vietnam.  The VA psychiatrist noted 
that after service the veteran's marriage lasted for two 
years and that his spouse reported that the veteran was very 
irritable, agitated and angry most of the time.  The veteran 
stated that after service he worked in a Navy shipyard until 
1986.  He related having had conflicts with people and 
getting aggravated very easily.  He also related having used 
alcohol very heavily from 1976 to 1986, as well as abusing 
marijuana, and gave a history of alcohol and various drug use 
in Vietnam.  He stated that he used alcohol and drugs from 
1976 to 1986 to numb his feelings, and reported being sober 
for seven years.  The veteran reported symptoms such as 
having recurrent intrusive nightmares in which he saw dead 
people lying around, and having dreams of being chased.  He 
reported resulting sleep disturbance, being unable to grieve 
over the death his sister in a 1989 car accident, and being 
unable to grieve over his father's death in 1991.  The 
veteran reported having difficulty with his former spouse and 
with his child due to his anger and his nightmares about 
Vietnam.  He related that he last worked in 1986, but stated 
that he was having conflicts with people and getting 
aggravated easily, feeling that he could not perform 
shipyard-type work anymore.  

The examiners diagnosed PTSD related to the veteran's Vietnam 
experiences, specifically noting that the veteran had 
constant recurrent nightmares and intrusive thoughts of 
events that occurred in Vietnam.  The examiners addressed the 
veteran's credibility, noting that "[t]he construction of 
memories is such that only one fragment or two fragments can 
be real although the whole content of memories may not appear 
to be real.  There are other stressors involved out of reach 
to the patient's consciousness that led him to construct 
narratives about his experiences.  In the judgment of these 
two examiners, the Vietnam stressors are psychologically 
credible and valid from the clinical point of view.  The 
clinical records, therefore, indicate that the veteran was 
exposed to stressors in addition to his duties loading and 
unloading munitions.  The nature of these stressors is 
unknown but believed to have been present.  They are 
presented in the veteran's narratives through distortions of 
the memory system.  They are fragmented to such an extent as 
not to be recognizable."

In March 1998, a VA psychologist reviewed the veteran's 
claims file, conducted psychologic testing and personally 
spoke with the veteran.  The impressions were a mood disorder 
due to a low back disorder with depressive features; 
polysubstance dependency in full remission; a personality 
disorder; and malingering.  A diagnosis of PTSD was not 
offered.  The psychologist stated that the impressions of 
personality disorder and malingering were rendered by the 
veteran's grossly fabricated facts to advance psychological 
symptoms as motivated by external incentives.  The 
psychologist stated that "[t]he reviewed facts based upon 
the review of all the record and documents clearly 
demonstrates intentional distortion of facts ranging from 
claiming serving a year in Vietnam (served a year in Thailand 
at Kratie Air Base) to fabricating facts re deaths and 
accidents of stated individuals (i.e., [redacted], and  
[redacted])."  (emphasis in original).  The psychologist continued 
to note the "latest documented deception and apparent 
acceptance of his statements" were depicted in the February 
1998 VA examination report.

The February 1998 VA examiners reviewed the results of 
psychologic testing conducted in March 1998 and stated that 
"[t]he findings of the testing do not correspond with the 
clinical findings reached by the two board examiners.  It is 
suggested that in such cases clinical findings have priority 
over the psychological findings of a single test."

II.  Laws and Regulations Pertinent to Service Connection

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service. See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Specifically, adjudication of a well-grounded claim of 
service connection for PTSD requires the evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).  In addition section (f) of 
38 C.F.R. § 3.304, pertaining to the adjudication of PTSD 
claims, provides that: 

Service connection for PTSD requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed in-
service stressor actually occurred, and a 
link, established by medical evidence, 
between current symptomatology and the 
claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed in-
service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

III.  Service Connection Analysis

On the facts of this case, the Board finds that the veteran 
satisfied his initial burden of submitting a well-grounded 
PTSD claim because he has submitted medical evidence that he 
has PTSD and that it is related to claimed in-service events.  
The Board is satisfied that all relevant and available facts 
have been properly developed.  The veteran has been examined 
by the VA in connection with his claim and has not identified 
any additional, relevant evidence that has not been requested 
or, insofar as is possible, obtained.  Thus, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Although the veteran's testimony and other statements are 
presumed credible for the purpose of establishing a well-
grounded claim, credibility of evidence must be assessed in 
determining whether a grant of service connection is 
warranted.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, "[i]t is the duty of the BVA as the fact finder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) noted 
that the evidence necessary to establish the existence of a 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (1996), as determined through recognized military 
citations or other service department evidence.  In other 
words, a veteran's bare assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  If the determination of combat status 
is affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.  

Here the Board notes that in connection with treatment and/or 
evaluation the veteran has either directly reported, or made 
misleading statements as to "Vietnam service."  In many of 
his stressor statements he acknowledges service in Thailand 
and relates stressful incidents associated with his service 
duties on an Air Force base in Thailand and not in Vietnam.  
The Board recognizes that the veteran's service records 
reflect receipt of Vietnam service medals.  The Vietnam 
Service Medal was awarded to "all members of the Armed 
Forces of the United States serving in Vietnam and contiguous 
waters or airspace thereover, after 3 July 1965 through 
28 March 1973.  Members of the Armed Forces of the United 
States in Thailand, Laos, or Cambodia, or the airspace 
thereover, during the same period and serving in direct 
support of operations in Vietnam are also eligible for this 
award."  AR 672-5-1, § 4-29.  The Republic of Vietnam 
Campaign Medal was awarded to members of the United States 
Armed Forces, to individuals who served in the Republic of 
Vietnam for six months during the period March 1, 1961 to 
March 28, 1973.  That medal was also awarded to individuals 
who served outside the geographical limits of the Republic of 
Vietnam and contributed direct combat support to the Republic 
of Vietnam and Armed Forces for six months.  The Republic of 
Vietnam Campaign Medal was also awarded for service of less 
than six months either within Vietnam or in the defined 
outside areas where a service member was wounded or captured 
by hostile forces or killed in the line of duty.  Further, 
for personnel assigned in Vietnam on January 28, 1973, such 
individuals must have had served a minimum of 60 days at that 
point, or completed a minimum 60 days service during the 
period January 28, 1973 to March 28, 1973.  AR 672-5-1, 
§ 4.42.  

The claims file contains duty reports and performance 
evaluations for all of the veteran's verified service 
periods; such clearly reflect assignment in the United States 
and in Thailand, but not in Vietnam.  Thus, it appears that 
the veteran's receipt of Vietnam service medals is based on 
his service in Thailand in support of combat operations in 
Vietnam.  There is no service documentation showing that the 
veteran met any of the criteria for award of such medals 
based on service in Vietnam; for instance, there is no 
evidence that he was injured or captured while in Vietnam.  
Nor is there any service support for a finding that the 
veteran served in Vietnam for the requisite period of days.  
Moreover, award of such medals based on the veteran's 
Thailand service is completely consistent with the 
description of his individual duties and the duty goals of 
his unit as shown in available service records.

The Board further recognizes that the veteran has reported 
going to DaNang on one occasion for leave, at which time he 
claims he was subject to mortar attack.  The veteran has not 
produced corroborating evidence, such as military leave or 
travel papers, or any lay statements, in support of his 
presence in Vietnam, even for a leave period.  In any case, 
none of the competent diagnoses of PTSD are based on an 
alleged exposure to mortar attack on one occasion while on 
leave in DaNang.

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a noncombat stressor may 
be obtained from service records or "other sources."  The 
Court further held that while the MANUAL M21-1 provisions did 
not expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), established, 
as a matter of law, that "if the claimed stressor is not 
combat-related, [the] appellant's lay testimony regarding the 
in-service stressors is insufficient to establish the 
occurrence of the stressor."  Further, the Court held in 
Moreau, the fact that a medical opinion was provided relating 
PTSD to events the veteran described in service could not 
constitute "credible supporting evidence" of the existence 
of the claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126 (1996).  The effect of these revisions was to change 
the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The Court found that DSM-IV altered the 
criteria for assessing the adequacy of the stressor from an 
objective to a subjective basis.  The Court further found 
that where there was "undisputed, unequivocal" diagnoses of 
PTSD of record, and the Board did not make a finding that the 
reports were incomplete, the adequacy of the stressor had to 
be presumed as a matter of law.  (The concurring opinion goes 
further and states that the case also holds that where there 
is an "unequivocal" diagnosis of PTSD, the adequacy of the 
symptoms to support the diagnosis, as well as the sufficiency 
of the stressor, are presumed.  Id. at 153).  In West v. 
Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Board finds that, upon review of the relevant legislation and 
case law, it is clear that the question of the existence and 
character of an event claimed as a recognizable stressor is a 
matter solely within the providence of adjudicatory 
personnel.  

The Board notes that the claims file contains multiple 
diagnoses of PTSD by mental health professionals, including 
psychiatrists, psychologists and clinical social workers, and 
there are opinions by medical personnel that PTSD is related 
to claimed events of the veteran's service.  As stated, 
service records do not show that the veteran engaged in 
combat with the enemy.  Accordingly, there must be supportive 
evidence of his claimed stressors. 

Many of the stressors mentioned by the veteran, such as being 
confronted by civilians and killing a man with a switch 
blade, are anecdotal incidents and not researchable by 
record-keeping agencies in the United States military.  In 
order to be researched, incidents must have been reported and 
documented at the time of occurrence, and the veteran must 
provide adequate information as to the who, what, where and 
when of each stressor.  Cohen v. Brown, supra at 5-6, citing 
the USASCRUR.  

The RO has attempted to verify the veteran's alleged 
stressors through military and other sources.  Such sources 
were negative in documenting claimed incidents related to 
aircraft explosions or deaths and injuries resulting from 
individuals being run over or dragged by, or jettisoned from 
aircraft.  The veteran has been unable to provide further 
detailed information.  In any case, the official sources have 
shown that although the deaths of two individuals cited by 
the veteran have been confirmed, their deaths occurred in 
Vietnam and in a manner completely different from that 
claimed by the veteran.  

As stated, the assumption that the veteran's Vietnam service 
awards were based on his service in Thailand is consistent 
with the available service records, to include performance 
reports showing service in the United States and Thailand 
only.  There is no evidence contradicting those performance 
reports.  To the extent that the veteran may ever have 
traveled in or through Vietnam during his period of military 
service, there is no evidence of record, such as lay 
statements or service documentation, supporting a finding 
that the veteran was actually in Vietnam or that he witnessed 
deaths or injuries there.  Absent corroborating evidence of 
the veteran's presence in Vietnam, his allegations of 
witnessing the two deaths he reported are deemed untrue.  Nor 
is there any support for his having been confronted by armed 
men during his period of military service in Thailand or 
elsewhere.  The Board again notes that the veteran has 
repeatedly reported having served in Vietnam, or at has at 
least characterized his service in a misleading manner in 
connection with psychiatric evaluation.  The Board also re-
iterates that, although documentation shows that Mr. [redacted] 
and Mr. [redacted] died during the veteran's period of service, 
the documented circumstances surrounding their deaths are at 
odds with the veteran's own reports of such stressful 
incidents.  The above places his credibility in question, at 
least as it pertains to his pursuit of service connection for 
PTSD.

The sole supporting evidence that the alleged specific 
stressful events occurred is the veteran's own statements, 
which have been recorded as history by various clinicians in 
connection with treatment and evaluation of the veteran.  To 
the extent that the evidence has not disproved some of the 
claimed stressors, the veteran's lay testimony is 
insufficient to establish the occurrence of the stressors.  
Rather, there must be corroboration by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  Moreover, credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396.  

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  Moreover, 
the Board is not required to accept a physician's diagnosis 
"[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  With that in mind the Board finds that the multiple 
diagnoses of PTSD that are based on physician consideration 
of "service in Vietnam," on the deaths of Mr. [redacted] and 
Mr. [redacted], on aircraft accidents, or on other specific 
events that are not probative; such claimed events are not 
supported by any corroborating evidence and, in some 
instances, are shown to be mere fabrications.  Such evidence 
includes the recent VA report prepared by two board-certified 
psychiatrists in 1998, which notes that the veteran served in 
Vietnam and has PTSD as a result of stressful events 
experienced in Vietnam.  That opinion that the veteran has 
PTSD related to his service in Vietnam is not probative.  
Other medical records are similar in showing a history of 
claimed traumatic/stressful events during service in Vietnam, 
and again, being based on an unsupported if not clearly 
erroneous history, are not probative of the veteran's claim.  

To the extent that the veteran has claimed his duties in 
Thailand constitute stressors, his service records 
corroborate that those duties included the loading and 
unloading of conventional munitions employed in the F4E 
aircraft weapons systems.  The Board notes that the July 1996 
VA examiners proceeded on the basis that the veteran had no 
Vietnam service, only service in Thailand.  They reported 
having reviewed the claims file and opined that, even 
considering the veteran's poor credibility and unconfirmed 
stressful events as shown in the record, a diagnosis of PTSD 
was warranted and that such was related to the veteran's 
duties arming and de-arming weapons on aircraft.  The Board 
has given particular consideration to that opinion since it 
was not based on a questionable history of service in 
Vietnam, or of having witnessed fatal accidents and the like.  
However, the July 1996 diagnosis of service-related PTSD was 
based at least in part on the veteran's report of having 
worried "constantly" of injury to himself from handling 
weapons and of having been preoccupied with thoughts of 
Vietnamese who would be killed by the ammunition.  
Additionally, although he reported having intrusive thoughts 
of his experiences, he had "great difficulty" explaining 
them.  

The veteran has already been found to lack credibility in 
light of his misleading statements relevant to a history of 
having served in Vietnam and having witnessed certain 
incidents that the record suggests he could not have 
observed, such as the deaths of Mr. [redacted] and Mr. [redacted].  
In further consideration of the veteran's credibility the 
Board notes that although he told the July 1996 VA examiners 
that he had worried constantly regarding his own safety when 
handling munitions, he made no such complaints during 
service, and in conjunction with his discharge examination, 
he specifically denied having or having had frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  Moreover, although he sought medical treatment 
for other problems, the service medical records do not show 
any complaints of psychiatric symptoms.  Additionally, his 
service personnel records reflect high performance 
evaluations while he was stationed in Thailand, and in no way 
suggest that he was plagued by worry for his own safety or 
concern about any potential victims of the munitions he 
handled.  At no point is he shown to have requested a 
transfer or otherwise indicated that he was having difficulty 
in his assignment handling munitions due to fear or any other 
reason.  He was discharged from service for a back disability 
with no mention of any psychiatric symptoms or complaints 
shown in medical records.  After service the veteran was able 
to work for many years at a naval shipyard.  His duties 
included exposure to radiation.  Records show that he made no 
psychiatric complaints and in fact denied a history of 
nervous trouble, depression or excessive worry and the like 
on employment related medical history questionnaires 
completed in 1977, 1980 and 1982, reporting a history of 
nervous trouble and loss of memory or amnesia in August 1983.  
At about that time he first filed a claim for PTSD.   
Notably, the veteran also claimed that his PTSD resulted from 
working with radiation at the shipyard; his compensation 
claim was denied.  

Although the July 1996 examiners reported having reviewed the 
claims file in relating a diagnosis of PTSD to the veteran's 
duties in service, they did not cite any corroborating 
evidence to support the veteran's own reports of duty-induced 
psychic trauma nor did they address the evidence that 
contradicts the current claim of fear, worry and the like 
while serving in Thailand.  Thus, the July 1996 examiners' 
opinion and diagnosis of PTSD were predicated, at least in 
part, on the veteran's claimed recollection of psychic trauma 
(having been constantly worried and concerned while in 
Thailand), a recollection that the Board finds not credible 
in view of the conflicting evidence and the veteran's over-
all lack of credibility.  As there is no competent, credible 
evidence corroborating that the veteran suffered any duty-
related nervousness, fear, anxiety, or other symptoms while 
serving in Thailand, the July 1996 psychiatric opinion is not 
probative and is insufficient to warrant service connection 
under 38 C.F.R. § 3.304(f).

The Board finds that the February 1998 psychiatric 
examination report can be afforded no probative weight since 
it repeatedly refers to the veteran's service in Vietnam 
where he witnessed causalities and notes that the veteran's 
"Vietnam stressors" were psychologically credible.  While 
it does mention the loading and unloading of munitions it 
also refers to "stressors in addition to his duties..."  Not 
only did the veteran persist in misstating the location of 
his service but, other than his munitions handling duties, 
none of his claimed stressors has been corroborated and can 
not be accepted to support a diagnosis of PTSD.  

The Board finds particularly probative the March 1998 opinion 
of the VA psychologist, who reviewed the entire claims file, 
conducted psychological testing and spoke with the veteran.  
The psychologist concluded that the veteran was a malingerer, 
with a noted history of grossly fabricating information "as 
motivated by external incentives."  The March 1998 
psychologist had the benefit of review of more information 
than the July 1996 VA psychiatrist and had the benefit of the 
March 1998 psychological test results.  The psychologist's 
reference to gross fabrication is consistent with the 
evidence in this case.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the credible and 
probative evidence is against the claim of service connection 
for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 



